DETAILED ACTION

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive.
At the offset, Examiner notes that Applicant did not provide amended claims. As such, all previous rejections stand.
Additionally, Examiner reiterates that examples provided below do NOT constitute an all-inclusive list of occurrences of improper grammar, unclear language, and lack of antecedent basis. Many more examples exist in the claims and specification.

In response to the specific arguments set forth by Applicant (reproduced verbatim below), Examiner responds (Examiner’s remarks shown in bold): 

In Section 3 (Page 2) you wrote: “the LPC may be the atmosphere, otherwise the LPC is provided with means, arranged for thermal transfer between the LPC and an external medium.” “(indefinite, as it is unclear if this limitation is required by the claim or not).” 
Our Response: 
A scope of patent and Claim 1 is Positive Displacement Heat Machine (PDHM), as, explained in FIELD OF INVENTION (page 1) and in mentioned “Glossary...”. The PDHM includes Heat Pumps and Heat Engines, with open cycle (if LPC is atmosphere) or with closed cycle. It is obviously for the skilled person. “May be” is equivalent to “OPTIONNALY”. Please see: Manual of Patent Examining Procedure, Latest Revision June 2020 [R-10.2018], 217305(h), Alternative Limitations [R-9], Il. “OPTIONNALY”. ..."containing A, B, and optionally C" was considered acceptable. Due to technical content, “may be” not causes confusion for the skilled person. English equivalents (by Google) for “may be” are: It is possible (that) = possibly = it could be (that) = conceivably, etc. For example, please see in US 8,127,544 B2, 2012: “may” and “may be” is used 38 times. So, “may be” is not argument for rejection. No appropriate explain, why there is confusion for the skilled person. 
Examiner maintains that it is unclear if the limitation is required by the claims or not.

In Section 3 (Page 2) you wrote: , ...Further provided ... whereby diminish... Our Response:
In mentioned US 8,127,544 B2, combination with whereby used 7 times, and further comprises used 8 times. Further provided and further comprises are equivalents, wide used in patents. These and all another wide used words and combinations from patents are used in our Application for PCT. In Application for U.S.A. must use exactly the same text and drawings, used for PCT, else must write Amendments. Our Application for U.S.A. includes Amendments only for single important case, and it is document with 35 pages. If we have a list with important cases with appropriate explain, we can send appropriate amendments.
The inventor Alexander Binder has education in Patent Law and 16 patents (from 16 Patent Applications), without help of patent attorney. The current Patent Applications was tested by patent attorney before sending it to . PCT. The inventor tested more than 100 patents in English, and 8 patents are listed in : BACKGROUND... . Words and phrases, mentioned in the examples from the Office Action Summary, are wide used in existing patents in equivalent cases. 
Examiner asserts that the noted limitation contains improper grammar.

In Section 3 (Page 2) you wrote: ..heat transfer to external medium... 
Our Response: 
Phrase "heat transfer to external medium" has been corrected by patent attorney and it is obviously for the skilled person, that external medium may be gas, liquid or another material. So, rejection according ‘external medium’ is not relevant. 
While Applicant states the phrase has been corrected, Examiner again asserts, no amended claims were submitted. Examiner asserts that a grammatical error still persists.


In Section 4 (Page 4) you wrote: ...Claim 2 recites ‘the Internal Heating Engine’ without introducing —an Internal Heating Engine- 
Our Response: 
See Claim 2:
‘The method of Claim 1...’ 
From Patent Law, somewhat introduced in Claim 1 may have addition features in Claim 2. Scope of Claim 1 includes Heat Engines, as explained for ‘Office Action Summary, 3’. For the skilled person, it is obviously, that Heat Engines include Engines with External or Internal heating. So, features, introduced in Claim 1, are for the Internal Heating Engine as well. Used article ‘the’ means engine with features from Claim 1. Article ‘an’ is not used so as ‘an’ causes logical mistake. As mentioned, Claims were tested by patent attorney before sending to PCT. So, rejection according ‘an’ is not relevant.
While it may be true that “Heat Engines include Engines with External or Internal heating” as stated by Applicant, the noted limitation of “an internal heating engine” is never introduced in the claims.

In Section 4 (Page 4) you wrote: _..Claim 2 also recites ‘ICE’ without introducing -an ICE- 
Our Response: See Claim 2.8. As explained in mentioned Abbreviations, ICE is Internal Combustion Engine, this term is wide used and clear for the skilled person. ICE is inside scope of Internal Heating Engines (HEs). Before sending to PCT, Glossary and Abbreviations was replaced by patent attorney. from begin of original text to page 13, but after first reading everybody see the 
Glossary... Please see ICE and JHE in the Glossary. Response for the ICE is as above for the Internal Heating Engine. ‘Internal Heating’ is wider scope, than ‘Internal Combustion’. Claim 2.8 say about combustion. So, rejection according ‘an’ is not relevant. 
While it may be true that “ICE is inside scope of Internal Heating Engines (HEs)” as stated by Applicant, the noted limitation of “an ICE” is never introduced in the claims.

In Section 4 (Page 4) you wrote: Claim 3 recited ‘the Internal Combustion Engine’ without introducing -an internal combustion engine-. 
Our Response: Claim 3 depends on Claim 2.8 and so it depends on Claim 1. In first 4 lines of Claim 3, mentioned features of the ICE from Claim 2.8 and from Claim 1, so using article an is not true according to logic of Patent Law, as explained above. After phrase further comprising begin explaining for addition features. So, rejection according ‘an’ is not relevant. 
While it may be true that ICE is the abbreviation of internal combustion engine as stated by Applicant, the noted limitation of “an internal combustion engine” is never introduced in the claims. The language of the claims is inconsistent.



In Section 4 (Page 4) you wrote: ‘Claim 14 recites “them” in multiple locations without making it clear’. 
Our Response: 
From Claim 14: ‘...any of said RSS, ES, ER, KEC, FC, ICM may be combined with any other from them or arranged with combined functions of them and may be any type.’ These 6 abbreviations are explained in Claim 14. In addition, see ‘Buffer’, ‘Electrical machine’ in ABBREVIATIONS OF PARTS. 
For the skilled person it is obviously, that ‘Electrical machine’ together with appropriate controller may combine all mentioned functions. Claim 15(h, i, k.1, k.3, k.4, k.5, k.7) explains working of mentioned 6 items, named ‘them’ in the same text ‘line, which is true English. So, rejection according ‘them’ is not relevant. 
Use of the term “them” without defining what “them” is, in the claim, renders the claim unclear.

In Section 4 (Page 4) you wrote: Claim 17 recites ‘the heat engine or the heat pump’ without introducing — a heat engine or heat pump-. 
Our Response: 
Claim 17 seems like independent claim for one of possible realizations according to method from Claim 1. This ‘independent’ realization is according to all features inside scope of Claim 1, and from this point of view used article ‘the’. We agree to write amendment for ‘a’ together with another amendments, which may be need according to your future recommendations. Any case, for the skilled person, using ‘a’ or ‘the’ is not important to understand technical subjects, and rejection according to ‘a’ or ‘the’ is not relevant.
Examiner agrees, amended claims should be submitted. 

In Section 4 (Page 4) you wrote: Claim 17 also recites ‘characterized in that it further comprises’ without making it clear what ‘it’ is. 
Our Response: 
Claim 17, as all independent claims in this Patent Application, before ‘characterized in that it further comprises’ include only description of prior art, an after ‘characterized in that it further comprises’ include only description of new features in according to function from Claim 1. ‘It’ is Heat Machine (Engine or Heat Pump) according to described prior art. Mentioned function have realization in Claim 18. 
Use of the term “it” without defining what “it” is, in the claim, renders the claim unclear.

In Section 5 (Page 5) you wrote: Page 1 recites... - Page 6 recites... 
Our Response: 
Page 1 to 6 is description of Prior Art, and all is clear for the skilled person: what is cycle Carnot, how calculate efficiency of it (that is maximum possible efficiency for. every heat engine), why efficiency of cycle Carnot does not depend on compression: ratio, why addition vortex, what is partly power, etc. So, rejection in this case is not, relevant. 
Our application includes 80 pages and for the skilled person no need detailed description for prior art. Instead, this Application consist detailed description for new features and appropriate knowledge from Technical Thermodynamics.
Applicant fails to recognize multiple grammatical errors. 

In Section 6 (Page 5) you wrote: Should the claims and specification be corrected to remove all the indefiniteness and errors, demonstrated by the examples... 
Our Response: As demonstrated by this Response, most examples are not relevant. 
Examiner strongly disagrees.

In Section 7 (Page 6) you wrote: “a juristic entity must be represented by a patent practitioner, 37 CFR 1.31...” 
Our Response: From 37 CFR 1.31: “An applicant for patent may file and prosecute the applicant’s own case, ...except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner ... “Please explain, why “must” for our case. We have MICRO ENTITY STATUS.
Examiner never stated that Applicant was a juristic entity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Additionally, the claims contain several instances of “optional” limitations, which further render the claims indefinite. For example (this is NOT an all-inclusive list, but simply serves to show the state of the claims; emphasis is added with underlining): 
Independent Claim 1 recites: 
“the LPC may be the atmosphere, otherwise the LPC is provided with means, arranged for thermal transfer between the LPC and an external medium” (indefinite, as it is unclear if this limitation is required by the claim or not)  
“the PDHM is further providing with at least a single High Pressure Chamber (HPC), that contains the WF with High Pressure (HP), HP > LP; if said PDHM is the heat pump, the HPC arranged for cooling the WF by heat transfer to external medium” (grammar errors)
“after ending compression in said WC, and when pressure in said WC is close to pressure in said HPC, during step 1.4 displacing at least a part of the WF between said WC and HPC, such that displacement of said part is not caused by changing the volume of the WC, whereby diminish friction loss” (grammar errors)
Claim 2 recites: 
“for the PDHM, scavenging across said WC by a blower, the blower may be based on the positive displacement principle” (indefinite, as it is unclear if this limitation is required by the claim or not)
Independent Claim 9 recites: 
“the LPC(40) may be atmosphere” and “the ECM may be positive displacement type” (indefinite, as it is unclear if this limitation is required by the claim or not) 
“the method characterized in that: providing at least a single expander (19) or compressor (7), the expander or compressor arranged with at least a single stage, arranged without transferring a work from or to said ECM;” O “using said expander as an output of at least a part of power from said engine, or using said compressor as an input of at least a part of power for said heat pump.” (grammar errors)
Independent Claim 14 recites:
“said regulation include possibility for reducing the rotation speed approximately to zero” (grammar errors)
“any of said RSS, ES, ER, KEC, FC, ICM may be combined with any other from them or arranged with combined functions of them” (it is unclear what “them” is referring to).

Further, there are several instances of missing antecedent basis, for example (this is NOT an all-inclusive list): 
Claim 2 recites “the Internal Heating Engine”, without introducing -an Internal Heating Engine- 
Claim 2 also recites “the ICE”, without introducing -an ICE-. 
Claim 3 recited “the Internal Combustion engine”, without introducing -an internal combustion engine-. 
Claim 14 recites “them” in multiple locations without making it clear what “them” is. 
Claim 17 recites “the heat engine or the heat pump”, without introducing -a heat engine or a heat pump-. 
Claim 17 also recites “characterized in that it further comprises” without making it clear what “it” is.

Specification
Generally similar to the comments above, the specification is also replete with errors and is generally objected to. For example see (page numbers refer to the 53-page, as-filed specification of 3 May 2020; this is NOT an all-inclusive list, but simply serves to show the state of the specification): 
Page 1 recites: “Thermodynamic cycle of this engine give the same large efficiency as cycle Carnot, if compressor is isothermal; efficiency no depend from compression ratio.” 
Page 2 recites: “but cause addition vortex and friction loss” and “Any case, this engine have a small ratio power / volume” 
Pages 3 and 4 recite: “Open system no have this problems, but friction loss in bearings of crankshaft and piston rings, vortex loss in the rotary valve, make the open system no practical for conditioner.” 
Page 5 recites: “At a partly power, that is most used mode for transport, engine efficiency may be twice smaller, than at optimal mode; see explain to prior art 1 and 2.” 
Page 6 recites: “Loss of efficiency at partly power. Partly loss of expansion energy. Friction loss in bearings of crankshaft, by piston rings, by vanes. Vortex loss in valves and cylinder. In ICE, short time for combustion. Loss of heat to surfaces of WC. In EHE, parasite volume of the WC, and addition (comparing to ICE) friction, vortex, and thermal loss. Description of this problems see above and solving by this invention see below.”.

Allowable Subject Matter
Should the claims and specification be corrected to remove all the indefiniteness and errors, demonstrated by the examples above, it appears that the claims would likely contain allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747